Case 3:18-cv-09187-PGS-LHG Document 21 Filed 11/26/18 Page 1 of 2 PageID: 213




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 Andrew Bonner,
                                                                 Civil Action No.
                       Plaintiff,                          3:1 8-cv-9 187 (PGS) (LHG)

 v.                                                                  ORDER

 Marissa M. Huber, et al.,

                       Defendants.




SHERIDAN, U.S.D.J.

       This matter comes before the Court on two motions to dismiss the complaint filed by

defendant Justia, Inc. (Justia), (ECF No. 11), and defendants Marissa M. Huber and the New Jersey

Appellate Division Clerk’s Office, (ECF No. 14). The Court has considered the submissions of the

parties and has heard oral argument. Accordingly,

       For the reasons set forth on the record on November 20, 2018, and for good cause shown;

       IT IS on this    2— day of November, 2018,

       ORDERED that defendant Justia’s motion to dismiss, (ECF No. 11), is GRANTED;

plaintiff’s complaint against Justia is DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that the motion to dismiss filed by defendants Huber and the Appellate

Division Clerk’s Office, (ECF No. 14), is GRANTED; plaintiff’s complaint against the Appellate

Division Clerk’s Office is DISMISSED WITH PREJUDICE and plaintiff’s complaint against

Huber is DISMISSED WITHOUT PREJUDICE; and it is further
Case 3:18-cv-09187-PGS-LHG Document 21 Filed 11/26/18 Page 2 of 2 PageID: 214




       ORDERED that plaintiff has thirty (30) days from the date of this order to file an amended

complaint.




                                                    PETER G. SHERIDAN, U.S.D.J.
